Olivee, Chief Judge:
This appeal for reappraisement relates to electric motors exported from England and entered at the port of New Orleans, La.
The case has been submitted on stipulated facts which establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value for these electric motors is the appraised unit values, less 10 per centum, packed, and I so hold.
Judgment will be rendered accordingly.